Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                               Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kimberly Slaven on May 20, 2022.

In the claims:
Claims 1, 5, 10, 15 and 18 are amended as follows—
1. (Currently Amended)  A metallic strip having an Fe-base composition and having a length of at least 20 km and at least one surface with a surface roughness Ra, measured as center-line average heights, of less than 0.6 µm at a point at least 10 km before an end of the strip.

5. (Currently Amended)  The metallic strip according to claim 1, wherein the metallic strip consists of [[TaMb]] FeaMb, wherein 70 atomic % ≤ a ≤ 85 atomic % and 15 atomic % ≤ b ≤ 30 atomic %, 
10. (Currently Amended) A metallic strip, comprising [[TaMb]] FeaMb, wherein 70 atomic % < a < 85 atomic % and 15 atomic % < b < 30 atomic %, 
Fea Cub Mc M'd M"e Sif Bg, 
M being one or more of the elements from the group of the IVa, Va, VIa elements or the transition metals, 
M' being one or more of the elements Mn, Al, Ge and platinum group elements, and 
M" being Co and/or Ni, wherein   4Appln. No. 16/743,235 Atty. Docket No. 333000-01030 
a + b + c + d + e + f + g = 100 atomic % and
0.01 ≤ b ≤ 8,
0.01 ≤ c ≤ 10,
0 ≤ d ≤ 10,
0 ≤ e ≤ 20,
10 ≤ f ≤ 25,
3 ≤ g ≤ 12 and
17 ≤ f + g ≤ 30,
 the strip having a surface roughness of 0.2 µm <Ra < 0.6 µm +/- 0.2 µm at a point which lies at least 20 km away from the beginning of the strip.

15. (Currently Amended) A metallic strip having an Fe-base composition and having at least one surface with a surface roughness Ra, measured as center-line average heights, of greater than 0.2 and less than 0.6 µm +/- 0.2 µm at a point which lies at least 20 km away from the beginning of the strip, wherein the surface with a surface roughness Ra of less than 0.6 um is a surface solidified at an external surface of a movable heat sink.

18. (Currently Amended)  The metallic strip according to claim 15, wherein the metallic strip consists of [[TaMb]] FeaMb, wherein 70 atomic % ≤ a ≤ 85 atomic % and 15 atomic % ≤ b ≤ 30 atomic %, .

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a) The Amendment filed March 21, 2022 renders the previous rejections under 35 USC 112 moot.
b) The prior art does not disclose or suggest an Fe-base strip having a combination of surface roughness and length as recited in claims 1, 10 or 15 as amended above.  Note that claim 1 recites “having a length of at least 20 km”, and claims 10 and 15 define properties “at a point which lies at least 20 km away from the beginning of the strip”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Drawings
Upon further review, the Drawings filed in this application January 15, 2020 (13 sheets) are considered acceptable.



							
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/           Primary Examiner, Art Unit 1733                                                                                                                                                                                             	May 23, 2022